ORDER
GERALD J. WEIR of HUNTINGTON, NEW YORK, who was admitted to the bar of this State in 1965, having pleaded guilty to one count of bank fraud, in violation of 18 U.S.C.A. 1344 and 2, and nine counts of making false statements to banks in violation of 18 U.S.C.A. 1014 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), GERALD J. WEIR is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that GERALD J. WEIR be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GERALD J. WEIR comply with Rule 1:20-20 dealing with suspended attorneys.